Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.

EXAMINER'S AMENDMENT
 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.The Examiner informed Matthew Healy regarding the examiner's amendment, which consisted of canceling withdrawn claims 14-19 in a telephone interview with on May 21, 2020.

 	The following specific claims are amended as follows: 	14. (Canceled)
 	15. (Canceled)
 	16. (Canceled)
 	17. (Canceled)
 	18. (Canceled)
 	19. (Canceled)
 
REASONS FOR ALLOWANCE
 	The following is an examiner’s statement of reasons for allowance: 
 	Claims 1-13 are allowed. The closes prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of consuming cloud resources. However, none of the found prior art adequately discloses the claimed subject matter. In order 
 
 	The closest found prior art is listed below:
 	US Publication 20150341445 A1, paragraphs 0023-0024 discloses application X from cloud platform consumes a service from cloud services, wherein process to consume a cloud resource by an application is being deployed to an on premise platform.
 
 	US Publication 20070143218 A1, paragraphs 0018-0019 and 0025 discloses collecting and tracking data in order to report usage of content by multimedia-enabled devices.
 
 	US Publication 20200104375 A1, discloses data migration using source classification and mapping.

 	US Publication 20180287902 A1, discloses management for virtualization infrastructures within networks.
 	US Publication 20140068629 A1, discloses providing centralized process integration (PI) domain alert monitoring and distributed collection of alert messages. 	US Publication 20150212920 A1, discloses generating computer software tests.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627.  The examiner can normally be reached on 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TANIA M PENA-SANTANA/             Examiner, Art Unit 2457                                                                                                                                                                                           



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457